COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     New Process Steel, L.P. and The Alta Fay and Eugene R. Fant
                         Children’s Trust of 1978 Number One v. John S. Beeson, Individually
                         and as Trustee, and Centerpoint Energy Houston Electric, LLC

Appellate case number:   01-12-00881-CV

Trial court case number: 1029072

Trial court:             269th District Court of Harris County

      Appellants have filed an “Amended Opposed Motion to Withdraw and Substitute
Counsel.” Appellants’ current counsel, Sheldon E. Ritchie, Katherine J. Walters, and Richie &
Gueringer, P.C., move to withdraw.
      Appellant New Process Steel, L.P., moves to substitute as its counsel of record Daniel E.
Vineyard and Jackson Walker, LLP.
      Appellant The Alta Fay and Eugene R. Fant Children’s Trust of 1978 Number One
moves to substitute as its counsel of record, John Bruster Loyd and Jones, Gillaspia & Loyd
LLP.
      Appellants’ motion complies with Rule of Appellate Procedure 6.5(d) and is granted.
See TEX. R. APP. P. 6.5(d).
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: February 6, 2013